                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

CEDRIC GREENE,                             )
         Plaintiff,                        )
vs.                                        )   No. 3:19-CV-2713-K
                                           )
HOUSING AUTHORITY OF THE                   )
CITY OF LOS ANGELES,                       )
          Defendant.                       )

     ORDER OF THE COURT ON RECOMMENDATION REGARDING
       REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate
Judge, the Court hereby finds and orders:

      (X)    The application for leave to proceed in forma pauperis on appeal is DENIED
             because the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) and Fed.
             R. App. P. 24(a)(3) that the appeal is not taken in good faith. In support
             of this certification, the Court incorporates by reference the magistrate
             judge’s findings, conclusions, and recommendation, filed in this case on
             November 15, 2019 (doc. 4). Based on those findings, this Court finds
             that the appeal presents no legal points of arguable merit and is therefore
             frivolous.
      (X)    Although this Court has certified that the appeal is not taken in good faith
             under 28 U.S. C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the plaintiff
             may challenge this finding under Baugh v. Taylor, 117 F.3d 197 (5th Cir.
             1997), by filing a separate motion to proceed in forma pauperis on appeal
             with the Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within
             30 days of this order.

       The Clerk’s Office is DIRECTED to forward the application for leave to proceed
in forma pauperis to the Fifth Circuit.

      Signed January 27th, 2020.


                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE
